[Stradley Ronon Steves & Young, LLP Logo – Graphic] Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA 19103-7018 www.stradley.com August 30, 2017 Board of Trustees of Franklin Templeton ETF Trust One Franklin Parkway San Mateo, CA 94403-1906 Subject: Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A relating to Franklin Templeton ETF Trust, a Delaware statutory trust File Nos. 333-208873; 811-23124 Ladies and Gentlemen: We have acted as counsel to Franklin Templeton ETF Trust, a Delaware statutory trust (the “Trust”), including its new series, Franklin Liberty Intermediate Municipal Opportunities ETF and Franklin Liberty Municipal Bond ETF (the “Series”), in connection with the preparation and filing with the U.S. Securities and Exchange Commission of Post-Effective Amendment No. 23 to the Registration Statement of the Trust on Form N-1A under the Securities Act of 1933 and Amendment No. 27 to such Registration Statement under the Investment Company Act of 1940 (the “Amendment”). We have reviewed the Trust’s Agreement and Declaration of Trust, By-Laws, and resolutions adopted by the Trust’s Board of Trustees, and such other legal and factual matters as we have deemed appropriate. This opinion is based exclusively on the Delaware Statutory Trust Act and does not extend to the securities or “blue sky” laws of the State of Delaware or other States. We have assumed the following for purposes of this opinion: 1.
